Citation Nr: 0311408	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-09 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the November 1972 rating decision, which denied 
service connection for a seizure disorder, should be reversed 
or revised on the basis of clear and unmistakable error 
(CUE).  

2.  Entitlement to an effective date prior to October 17, 
1989, for service connection for post-traumatic stress 
disorder (PTSD)

3.  Entitlement to an effective date prior to February 6, 
1991, for a 100 percent rating for PTSD.  



REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at law



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from January 1968 to 
October 1970 and from May 1972 to October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that determined that a rating decision 
in November 1972 was not clearly and unmistakably erroneous 
in denying service connection for a seizure disorder.  

As contended, in part, by the veteran's attorney, the 
November 1972 rating decision is not final as to the issue of 
entitlement to service connection for a nervous disorder, 
because the record does not reflect that the veteran was 
notified of the RO's decision in that regard.  Therefore, 
consideration as to whether the denial of service connection 
for a nervous disorder in that decision was clearly and 
unmistakably erroneous is not proper.  Service connection for 
PTSD was subsequently granted by a rating decision in April 
1990, effective from October 17, 1989, and a 100 percent 
rating for PTSD was later granted by the Board in October 
1995, with an effective date of February 6, 1991, being 
assigned by the RO.  Accordingly, the Board construed the 
issues concerning PTSD to be as stated on the first page of 
this decision.  Because the RO has not considered those 
issues in the first instance, those issues will be the 
subject of the Remand that follows this decision.  


FINDINGS OF FACT

1.  A November 1972 rating decision denied service connection 
for a seizure disorder on the basis that the disorder pre-
existed service and was not aggravated by service.  

2.  The veteran is presumed to have been in sound condition 
as to a seizure disorder when he was accepted for service in 
January 1968; the evidence did not clearly and unmistakably 
demonstrate to the contrary.  

3.  The November 1972 rating decision erroneously applied the 
law that was in effect at that time.  

4.  A seizure disorder was first manifested during active 
service.  


CONCLUSIONS OF LAW

1.  The November 1972 rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
seizure disorder.  38 U.S.C.A. § 311 (in effect in 1972); 
38 C.F.R. §§ 3.304 (1972), 3.105(a) (2002).  

2.  A seizure disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of the VCAA are not applicable to 
determinations regarding CUE, because such determinations 
must be based on the law in effect at the time of the earlier 
decision and on the evidence that was of record at that time; 
no new evidence can be considered.  Livesay v. Principi, 15 
Vet. App. 165 (2001).  

Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As noted above, the Board's consideration of the appealed 
issue is hampered to some degree by the fact that the 
veteran's original claims file-and all of the evidence that 
was of record in November 1972, including the veteran's 
original service medical records-was lost.  However, the 
file has been substantially rebuilt, courtesy of copies of 
documents in the possession of the veteran's attorney.  

A rating decision dated November 16, 1972, denied service 
connection for a seizure disorder.  The veteran was notified 
of that determination and did not appeal.  That decision, 
therefore, is final absent a finding of CUE.  

Evidence that was of record in November 1972 consisted 
largely of the veteran's service medical records.  The 
service medical records that are contained in the current 
claims folder appear to be incomplete.  The current records 
consist largely of the reports of examinations conducted at 
the time of the veteran's enlistment for and separation from 
his first period of duty and the records of a medical board 
evaluation in September 1972.  

The report of the examination conducted at the time of the 
veteran's enlistment in January 1968 does not reflect any 
history of a seizure disorder and no pertinent abnormal 
clinical findings were noted.  The history portion of the 
separation examination report likewise does not reflect any 
history of a seizure disorder.  The examiner, however, noted 
that the examination was normal, but that there was a history 
of epilepsy.  

The records of a medical board evaluation in September 1972 
state that the veteran had a history of at least one febrile 
seizure as a young child.  He then reportedly remained 
seizure-free until March 1970, when he had his first grand 
mal seizure.  The neurological evaluation at that time, 
including an electroencephalogram, was reportedly normal.  
Anticonvulsant medication was prescribed, although the 
veteran reportedly discontinued its use on his own.  The 
medical board report also states that the veteran had another 
grand mal seizure in May 1972, several days after re-entering 
service.  A neurological examination at that time was also 
reportedly normal and the veteran was again placed on 
anticonvulsant medication.  Finally, neurological examination 
at the time of the medical board evaluation was also within 
normal limits.  

The medical board's findings were that the veteran had a 
generalized seizure disorder, major motor type, of unknown 
etiology.  The medical board concluded that the disorder did 
not exist prior to entry onto active duty.  

The law that was in effect in November 1972 stated that 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 310 (now § 1110).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The law in effect at the time of the November 1972 decision 
also provided that every veteran shall be presumed to be in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 311 (now § 1111).  

The regulations in effect in November 1972 provided that 

(1)  History of pre-service existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.

(2)  History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.

(3)  Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.

38 C.F.R. § 3.304(b).  

The evidence in this case clearly shows that the veteran had 
grand mal seizures during service in March 1970 and May 1972.  
Although the examination report prepared at the time of the 
veteran's separation from his first period of service notes a 
history of epilepsy and despite the 1972 report (apparently 
by the veteran himself) that he had had febrile seizures as a 
young child, there is no evidence that any service department 
examiner considered that the veteran's seizure disorder began 
prior to service.  

The Court has also held that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The November 1972 rating decision clearly found that the 
veteran's seizure disorder existed prior to service and was 
not aggravated by service, the latter finding based on the 
fact that he had only one seizure during each period of 
service.  

The Board finds, however, that the November 1972 rating 
decision improperly found that the seizure disorder existed 
prior to service.  The only evidence of that fact was the 
medical board examiner's statement to that effect and that 
statement appears to have been based entirely on the 
veteran's own report and was unenhanced by any additional 
medical comment or medical evidence.  That statement, 
therefore, does not constitute clear and unmistakable 
evidence sufficient to rebut the presumption of soundness.  
Further, the medical board itself found that the disorder did 
not exist prior to service.  Therefore, the Board finds that 
the presumption of soundness at service entry was not 
rebutted.  Accordingly, the November 1972 rating decision, 
which found that the presumption of soundness had been 
rebutted, improperly applied the law then in effect.  
Moreover, because the medical evidence shows that the 
generalized seizure disorder was first demonstrated during 
the veteran's active duty, service connection for that 
disability should have been established.  It is clear that 
the proper application of the law would have manifestly 
changed the outcome of the decision.  

Therefore, the Board concludes that the denial of service 
connection for a seizure disorder in the November 1972 rating 
decision constituted CUE.  That decision must be reversed and 
service connection must be granted, as if that decision had 
not been made.  The Board notes that this decision also 
effectively nullifies a March 1975 rating decision that 
declined to reopen the veteran's claim for service connection 
for a seizure disorder.  


ORDER

Clear and unmistakable error having been found in the 
November 1972 rating decision, service connection for a 
seizure disorder is granted.  


REMAND

It appears from the record that the majority of the veteran's 
claims folder was lost sometime in 1998, prior to the rating 
decision on appeal in this case.  The claims folder was 
apparently rebuilt from copies of documents in the possession 
of the veteran's attorney.  

The current record contains a copy of a letter sent by the RO 
to the veteran in April 1973 following the November 1972 
rating decision.  That letter discusses the veteran's claim 
for service connection for a seizure disorder, but does not 
mention his claim for service connection for a nervous 
disorder.  The record does not contain any documentation that 
the veteran was notified that service connection for a 
nervous disorder was denied by the November 1972 rating 
decision.  Therefore, as discussed above, the November 1972 
rating decision is not final as to the issue concerning 
service connection for a nervous disorder and consideration 
as to whether the decision contained CUE is not proper.  

Accordingly, the Board construes the issues concerning PTSD 
to be (1) entitlement to an effective date prior to October 
17, 1989, for service connection for PTSD and (2) entitlement 
to an effective date prior to February 6, 1991, for a 
100 percent rating for PTSD.  Because the RO has not 
considered those issues in the first instance, those issues 
must be Remanded for such consideration.  In that regard, the 
Board would point out to the RO that the veteran was advised 
in a letter dated in February 1989 that the RO had disallowed 
his claim for service connection for PTSD for failure to 
report for a scheduled examination.  See Suttman v. Brown, 
5 Vet. App. 127 (1993).  

Therefore, this case is REMANDED to the RO for the following 
additional action:  

The RO should consider the issues of (1) 
entitlement to an effective date prior to 
October 17, 1989, for service connection 
for PTSD and (2) entitlement to an 
effective date prior to February 6, 1991, 
for a 100 percent rating for PTSD.  If, 
and only if, the veteran perfects an 
appeal as to either of those issues, the 
RO should return the case to the Board 
for final appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



